DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on February 4, 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
Remarks
	In response to communications sent August 12, 2020 (and in response to the Appeal Brief sent February 4, 2021), claim(s) 1, 3-11, and 13-20 is/are pending in this application.  Claim(s) 1 and 11 is/are in independent form.  Claim(s) 1, 4-6, 8-11, 14, 15, and 18-20 is/are currently amended; claim(s) 3, 7, 13, 16, and 17 is/are original; claim(s) 2 and 12 is/are cancelled.
	Note that this Office Action is not responsive to the Amendments to the Claims filed on November 23, 2020 because these claims have not been entered.  See the Advisory Action sent December 8, 2020 and the Interview Summary attached to this Office Action for more information.  The reason for not entering the amendment is because claim 10 had an improper status identifier and because no claim indicated any amendments.

Response to Arguments
Applicant’s arguments, see pages 9-16 filed February 4, 2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 8-11, 13, 14, and 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0088821 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) for claims 1, 4, 8-11, 14, and 18-20.  Additionally, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0088821 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) and in further view of US 8,429,346 B1 (“Chen”) for claims 3, 5-7, 13, and 15-17.

Allowable Subject Matter
The indicated allowability of claims 6-7 and 16-17 is withdrawn in view of the newly discovered reference(s) to US 2015/0088821 A1 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) and further in view of US 8,429,346 B1 (“Chen”).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-11, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088821 A1 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”).

As to claim 1, Blea teaches a method comprising:
(Blea Figure 2 and Para [0031]: network connected storage) including a plurality of computing devices (Blea Figure 2 and Para [0031]: storage systems 108) coupled to one another by a network (Blea Figure 2 and Para [0031]: network 102), a storage unit (Blea Figure 2 element and Para [0031]: storage units 104b), a first copy of the storage unit being stored at a first location in the distributed storage system (Blea Para [0033]: the primary storage 106b is located at a first site illustrated on the right of Figure 4) and being primary for the storage unit (Blea Para [0031]: in the system, the primary vs. secondary roles within the copy relationship may be reconfigured such that that secondary storage may sometimes be switched to primary storage and vice versa; this node is generally described as secondary in the reference; nevertheless, as per Para [0031], the role as secondary may be reconfigured from a primary role before ultimately becoming secondary);
performing read and write operations (Blea Para [0032]: performing update operations), by the distributed storage system (Blea Para [0032]: by the hosts 114 in the network 102), with respect to the storage unit (Blea Para [0032]: writing updates to the storage unit 106), the read and write operations being generated by one or more applications executed in the distributed storage system (Blea Para [0034]: the host executing the update operations does so via an application in the system);
replicating (Para [0031]: after reconfiguration, Blea Para [0035]: mirror copy relationship 130a), by the distributed storage system (Blea Para [0032]: by the hosts 114 in the network 102), the storage unit with respect to (Blea Para [0035]: copying from a primary storage units to secondary storage units), the replicas including one or more first replicas of the storage unit (Blea Para [0036]: mirroring or other copy relationships), such that each replica of the replicas of the storage unit is a copy of the first copy of the storage unit (Blea Para [0035]: updates to the primary storage are copied to the secondary storage), the one or more first replicas being stored at one or more second locations in the distributed storage system (Blea Para [0033]: the storage location 104b is a second site);
maintaining, by the distributed storage system, a replica count for the storage unit that is a number of the replicas of the storage unit (Blea Para [0069]: maintaining the duplex status for the replication in the system);
migrating (Blea Para [0048]: migrating), by the distributed storage system (Blea Para [0040]: by the multi-storage swap manager 140 in host 114 of network 102), the first copy of the storage unit (Blea Para [0048]: the storage system 108b) from the first location (Blea Para [0033]: the primary storage 106b is located at a first site illustrated on the right of Figure 4) to a third location in the distributed storage system (Blea Para [0033]: migrating to a replacement volume 106c of the storage control unit 104c) by: 
designating the first copy (Blea Para [0048]: the storage system 108b) as a second replica of the storage unit (Blea Para [0046]: designating the 104b as the original target storage subsystem by reconfiguration described in Para [0031]), such that the second replica is one of the replicas of the storage unit (Blea Para [0046]: the original target storage subsystem is the replication target of the original source storage subsystem 106a) and is no longer primary for the storage unit (Blea Para [0031]: the primary vs. secondary roles within the copy relationship may have been subject to reconfiguration);
designating a selected replica of the one or more first replicas as being primary for the storage unit (Blea Para [0046]: designating the original source storage subsystem as a primary source for mirroring data to the original target storage subsystem);
incrementing the replica count (Blea Para [0069]: determining the number of replicating pairs to determine whether the system has reach full duplex status);
instantiating a third replica of the replicas of the storage unit at the third location (Blea Para [0048]: instantiating the replacement source storage subsystem at the location indicated in Figure 4 element 108c);
determining that the third replica is current relative to the selected replica (Blea Para [0053]: determining that the replacement source storage subsystem has completed a swap);
in response to determining that the third replica is current relative to the selected replica (Para [0053]: upon completion of swap from the original source storage subsystem to the replacement source storage subsystem), designating the third replica as being primary for the storage unit (Blea Para [0053]: mirror data from the replacement source storage system, that is now primary, sending data to the original target storage subsystem), decrementing the replica count (Blea Para [0069]: maintaining the duplex status for the replication in the system)…

	However, Blea does not teach “and deleting the first copy.”
	Nevertheless, Vasanth teaches “deleting the first copy” (Vasanth Para [0068]: maintaining a replica count to bring down the number of replicas to below the expected number of replicas).

Blea and Vasanth are in the same field of distributed storage management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blea to include the teachings of Vasanth because keeping track of replica counts facilitates healing of a system prone to node failure by replicating nodes to a desired level of redundancy (See the abstract of Vasanth).

As to claim 4, Blea in view of Vasanth teaches the method of claim 1, wherein replicating the storage unit comprises, for each write operation of the write operations (Blea Para [0034]: the host executing the update operations does so via an application in the system):
executing, by the first location in the distributed storage system (Para [0031]: after reconfiguration; Blea Para [0033]: the primary storage 106b is located at a first site illustrated on the right of Figure 4), the each write operation with respect to the first copy (Blea Para [0032]: performing update operations), the first location being a first node in the distributed storage system (Blea Para [0033]: and Figure 4: the storage locations are at nodes);
(Blea Para [0034]: write operations for replication); and
acknowledging, by the first location, completion of the each write operation only when the each write operation has successfully executed with respect to each replica of the replicas of the storage unit (Blea Para [0032]: monitoring outcomes of the write operations during replication).

As to claim 8, Blea in view of Vasanth teaches the method of claim 1, wherein the third location provides greater performance than the first location (Blea Para [0040]:  the location change is to improve performance).

As to claim 9, Blea in view of Vasanth teaches the method of claim 8, further comprising selecting, by the distributed storage system, the storage unit for migrating according to at least one of size of the first copy (Blea Para [0066]: target volumes are chosen based on size), priority of the storage unit (this element is claimed in the alternative and does not need to be mapped), and usage of the storage unit (this element is claimed in the alternative and does not need to be mapped).

As to claim 10, Blea in view of Vasanth teaches the method of claim 1, further comprising, executing the read operations only with respect to the first copy (Blea Para [0016]: the secondary copies are in a mirroring relationship to the first copy, suggesting the secondary copies are not subject to write operations other than mirroring operations).

As to claim 11, Blea teaches a storage system comprising:
a distributed storage system (Blea Figure 2 and Para [0031]: network connected storage) including a plurality of computing devices (Blea Figure 2 and Para [0031]: storage systems 108) coupled to one another by a network (Blea Figure 2 and Para [0031]: network 102)
wherein the distributed storage system is programmed to:
store data in a storage unit (Blea Figure 2 element and Para [0031]: storage units 104b), a first copy of the storage unit being stored at a first location in the distributed storage system (Blea Para [0033]: the primary storage 106b is located at a first site illustrated on the right of Figure 4) and being primary for the storage unit (Blea Para [0031]: in the system, the primary vs. secondary roles within the copy relationship may be reconfigured such that that secondary storage may sometimes be switched to primary storage and vice versa; this node is generally described as secondary in the reference; nevertheless, as per Para [0031], the role as secondary may be reconfigured from a primary role before ultimately becoming secondary);
perform read and write operations (Blea Para [0032]: performing update operations) with respect to the storage unit (Blea Para [0032]: writing updates to the storage unit 106; Blea Para [0032]: by the hosts 114 in the network 102), the read and write operations being generated by one or more applications executed in the distributed storage system (Blea Para [0034]: the host executing the update operations does so via an application in the system);
replicate (Para [0031]: after reconfiguration, Blea Para [0035]: mirror copy relationship 130a) the storage unit with respect to replicas of the storage unit (Blea Para [0035]: copying from a primary storage units to secondary storage units; Blea Para [0032]: by the hosts 114 in the network 102), the replicas including one or more first replicas of the storage unit (Blea Para [0036]: mirroring or other copy relationships), such that each replica of the replicas of the storage unit is a copy of the first copy of the storage unit (Blea Para [0035]: updates to the primary storage are copied to the secondary storage), the one or more first replicas being stored at one or more second locations in the distributed storage system (Blea Para [0033]: the storage location 104b is a second site);
maintain a replica count for the storage unit that is a number of the replicas of the storage unit (Blea Para [0069]: maintaining the duplex status for the replication in the system);
migrate (Blea Para [0048]: migrating) the first copy of the storage unit (Blea Para [0048]: the storage system 108b) from the first location to a third location (Blea Para [0033]: the primary storage 106b is located at a first site illustrated on the right of Figure 4) in the (Blea Para [0033]: migrating to a replacement volume 106c of the storage control unit 104c) by:
incrementing the replica count (Blea Para [0069]: determining the number of replicating pairs to determine whether the system has reach full duplex status);
designating the first copy (Blea Para [0048]: the storage system 108b) as a second replica of the storage unit (Blea Para [0046]: designating the 104b as the original target storage subsystem by reconfiguration described in Para [0031]), such that the second replica is one of the replicas of the storage unit (Blea Para [0046]: the original target storage subsystem is the replication target of the original source storage subsystem 106a);
designating a selected replica of the one or more first replicas as being primary for the storage unit (Blea Para [0046]: designating the original source storage subsystem as a primary source for mirroring data to the original target storage subsystem);
instantiating a third replica of the replicas of the storage unit at the third location (Blea Para [0048]: instantiating the replacement source storage subsystem at the location indicated in Figure 4 element 108c); and
when the third replica is current relative to the selected replica (Blea Para [0053]: determining that the replacement source storage subsystem has completed a swap; upon completion of swap from the original source storage subsystem to the replacement source storage subsystem), designating the third replica as being primary for the storage unit (Blea Para [0053]: mirror data from the replacement source storage system, that is now primary, sending data to the original target storage subsystem), decrementing the replica count (Blea Para [0069]: maintaining the duplex status for the replication in the system)…

	However, Blea does not teach “and deleting the first copy.”
Nevertheless, Vasanth teaches “deleting the first copy” (Vasanth Para [0068]: maintaining a replica count to bring down the number of replicas to below the expected number of replicas).

Blea and Vasanth are in the same field of distributed storage management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blea to include the teachings of Vasanth because keeping track of replica counts facilitates healing of a system prone to node failure by replicating nodes to a desired level of redundancy (See the abstract of Vasanth).

As to claim 14, Blea in view of Vasanth teaches the  storage system of claim 11, wherein the distributed storage system is further programmed to replicate the storage unit by, for each write operation of the write operations (Blea Para [0034]: the host executing the update operations does so via an application in the system):
executing, by the first location in the distributed storage system (Para [0031]: after reconfiguration; Blea Para [0033]: the primary storage 106b is located at a first site illustrated on the right of Figure 4), the each write operation with respect to the first copy (Blea Para [0032]: performing update operations), the first location being a first node in the distributed storage system (Blea Para [0033]: and Figure 4: the storage locations are at nodes);
executing, by the one or more second locations, the each write operation with respect to each replica of the replicas of the storage unit (Blea Para [0034]: write operations for replication); and
acknowledging, by the first location, completion of the each write operation only when the each write operation has successfully executed with respect to each replica of the replicas of the storage unit (Blea Para [0032]: monitoring outcomes of the write operations during replication).

As to claim 18, Blea in view of Vasanth teaches the storage system of claim 11, wherein the third location provides greater performance than the first location (Blea Para [0040]:  the location change is to improve performance).

As to claim 19, Blea in view of Vasanth teaches the storage system of claim 18, wherein the distributed storage system is further programmed to select the storage unit for migrating according to at least one of size of the first copy (Blea Para [0066]: target volumes are chosen based on size), priority of the (this element is claimed in the alternative and does not need to be mapped), and usage of the storage unit (this element is claimed in the alternative and does not need to be mapped).

As to claim 20, Blea in view of Vasanth teaches the storage system of claim 11, wherein the distributed storage system is further programmed to execute the read operations only with respect to the first copy (Blea Para [0016]: the secondary copies are in a mirroring relationship to the first copy, suggesting the secondary copies are not subject to write operations other than mirroring operations).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088821 A1 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) as applied to claim 1 above, and further in view of US 8,429,346 B1 (“Chen”).

As to claim 3, Blea in view of Vasanth teaches the method of claim 1, but does not teach wherein the storage unit is a slice of a logical storage volume.
Nevertheless, Chen teaches wherein the storage unit is a slice of a logical storage volume (Chen Col 4 lines 14-29: relocating logical slices of a logical storage volume).
Blea, Vasanth, and Chen are in the same field of distributed storage management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings (See Chen, Abstract).
	
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088821 A1 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) as applied to claim 4 above, and further in view of US 8,429,346 B1 (“Chen”).

As to claim 5, Blea in view of Vasanth teaches the method of claim 4, wherein replicating the storage unit comprises:
performing read and write operations on the first copy (Blea Para [0046]: performing input/output operations on the copies using Geographically Dispersed Disaster Restart (GDDR), Symmetrix Remote Data Facility (SRDF), AutoSwap, Hitachi Universal Replicator (HUR), or IBM Tivoli Storage Productivity Center for Replication)
However, Blea in view of Vasanth does not teach:
performing read and write operations on the first copy by allocating first segments to the storage unit at the first location and filling the first segments with data from the write operations, wherein each segment of the first segments is assigned an identifier upon allocation according to a monotonically increasing counter ; and
allocating second segments to the storage unit within each replica of the replicas of the storage unit, each second segment being a copy of one first segment of the first segments and assigned the identifier of the first segment of which the each second segment is a copy.	Nevertheless, Chen teaches:
(Chen Col 8 lines 57-67: replicating a copy) by allocating first segments to the storage unit at the first location (Chen Col 4 lines 14-29: allocating slices at locations) and filling the first segments with data from the write operations (Chen Col 8 lines 57-67: replicating a copy), wherein each segment of the first segments is assigned an identifier upon allocation according to a monotonically increasing counter (Chen Col 16 lines 5-27: assigning temperature identifiers according to at least a monotonically increasing temperature integer); and
allocating second segments to the storage unit (Chen Col 4 lines 14-29: allocating slices at locations) within each replica of the replicas of the storage unit (Chen Col 8 lines 57-67: replicating a copy), each second segment being a copy of one first segment of the first segments and assigned the identifier of the first segment of which the each second segment is a copy (Chen Col 16 lines 5-27: copying slices according to the monotonically increasing temperature integer).
Blea, Vasanth, and Chen are in the same field of distributed storage management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blea in view of Vasanth to include the teachings of Chen because keeping track of temperature identifiers causes the a performance gain (See Chen, Abstract).

As to claim 6, Blea in view of Vasanth and in further view of Chen teaches the method of claim 5, wherein replicating the storage unit comprises, for each replica of the storage unit:
(Chen Col 5 lines 26-45: evaluating the highest valued temperature integer of the slices);
(b) determining that the highest-valued identifier of the second segments is less than a highest valued identifier of the first segments, and, in response to determining that the highest-valued identifier of the second segments is less than the highest valued identifier of the first segments, copy first segments having identifiers higher than the highest-valued identifier of the second segments to the each replica (Chen Col 5 lines 26-45: selectively copying the slices having the highest valued temperature integers).

As to claim 7, Blea in view of Vasanth and in further view of Chen teaches the method of claim 6, further comprising performing (a) (Chen Col 5 lines 26-45: evaluating the highest valued temperature integer of the slices) and (b) (Chen Col 5 lines 26-45: selectively copying the slices having the highest valued temperature integers) with the third replica as the each replica until the third replica is current (Chen Col 8 lines 57-67: replicating a copy) .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088821 A1 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) as applied to claim 11 above, and further in view of US 8,429,346 B1 (“Chen”).


Nevertheless, Chen teaches wherein the storage unit is a slice of a logical storage volume (Chen Col 4 lines 14-29: relocating logical slices of a logical storage volume).
Blea, Vasanth, and Chen are in the same field of distributed storage management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blea in view of Vasanth to include the teachings of Chen because keeping track of temperature identifiers causes the a performance gain (See Chen, Abstract).

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0088821 A1 (“Blea”) in view of US 2016/0292249 A1 (“Vasanth”) as applied to claim 14 above, and further in view of US 8,429,346 B1 (“Chen”).

As to claim 15, Blea in view of Vasanth teaches the storage system of claim 14, wherein the distributed storage system is further programmed to replicate the storage unit by: 
performing read and write operations on the first copy (Blea Para [0046]: performing input/output operations on the copies using Geographically Dispersed Disaster Restart (GDDR), Symmetrix Remote Data Facility (SRDF), AutoSwap, Hitachi Universal Replicator (HUR), or IBM Tivoli Storage Productivity Center for Replication).

performing read and write operations on the first copy (Chen Col 8 lines 57-67: replicating a copy) by allocating first segments to the storage unit at the first location (Chen Col 4 lines 14-29: allocating slices at locations) and filling the first segments with data from the write operations (Chen Col 8 lines 57-67: replicating a copy), wherein each segment of the first segments is assigned an identifier upon allocation according to a monotonically increasing counter (Chen Col 16 lines 5-27: assigning temperature identifiers according to at least a monotonically increasing temperature integer); and
allocating second segments to the storage unit (Chen Col 4 lines 14-29: allocating slices at locations) within each replica of the replicas of the storage unit (Chen Col 8 lines 57-67: replicating a copy), each second segment being a copy of one first segment of the first segments and assigned the identifier of the first segment of which the each second segment is a copy (Chen Col 16 lines 5-27: copying slices according to the monotonically increasing temperature integer).
Blea, Vasanth, and Chen are in the same field of distributed storage management.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Blea in view of Vasanth to include the teachings of Chen because keeping track of temperature identifiers causes the a performance gain (See Chen, Abstract).


(a) evaluating a highest-valued identifier of the second segments of the each replica (Chen Col 5 lines 26-45: evaluating the highest valued temperature integer of the slices);
(b) when the highest-valued identifier of the second segments is less than a highest valued identifier of the first segments, copy first segments having identifiers higher than the highest- valued identifier of the second segments to the each replica (Chen Col 5 lines 26-45: selectively copying the slices having the highest valued temperature integers).

As to claim 17, Blea in view of Vasanth teaches the storage system of claim 16, wherein the distributed storage system is further programmed to perform (a) (Chen Col 5 lines 26-45: evaluating the highest valued temperature integer of the slices) and (b) (Chen Col 5 lines 26-45: selectively copying the slices having the highest valued temperature integers) with the third replica as the each replica until the third replica is current (Chen Col 8 lines 57-67: replicating a copy).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0070624 A1:  element 260 of Figure 2 illustrates swapping roles

US 2014/0164329 A1:  See Para [0038] for maintaining a replica size for replicas
US 2020/0042534 A1:  Moving replicated data in a cloud environment
US 2019/0391740 A1:  Active-active site reconfigurations
US 2018/0139272 A1:  Live migrations
US 2015/0169612 A1:  Dynamically adjusting the number of replicas
US 10,318,191 B1:  Migration of data in a replicated environment
US 7,165,158 B1:  Migrating a replicating system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE P FRUMKIN/         Primary Examiner, Art Unit 1631                                                                                                                                                                                               	March 4, 2021